Name: Commission Regulation (EEC) No 2157/89 of 18 July 1989 authorizing Italy not to apply in certain areas the scheme for the set-aside of arable land
 Type: Regulation
 Subject Matter: regions of EU Member States; NA;  agricultural policy;  cultivation of agricultural land;  agricultural structures and production;  economic policy
 Date Published: nan

 No L 207/ 14 Official Journal of the European Communities 19. 7 . 89 COMMISSION REGULATION (EEC) No 2157/89 of 18 July 1989 authorizing Italy not to apply in certain areas the scheme for the set-aside of arable land Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), as last amended by Regulation (EEC) No 21 56/89 (2), and in particular Article 32a ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 1273/88 of 29 April 1988 laying down criteria for delimiting the regions or areas which may be exempted from the schemes for the set-aside of arable land, extensi ­ fication and conversion of production (?), Whereas Italy has submitted an application to be exempted from the scheme for the set-aside of arable land in respect of the autonomus province of Trento ; whereas this area accounts for 0,05 % of the arable land in Italy ; Whereas in view of the high risk of depopulation the area in question meets the criteria laid down in Regulation (EEC) No 1273/88 ; Article 1 Italy is authorized under Article 32a ( 1 ) of Regulation (EEC) No 797/85 not to apply in the autonomous province of Trento the scheme for the set-aside of arable land provided in Title 01 of the said Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 93, 30. 3 . 1985,; p. 1 . ( 2) See page 12 of this Official Journal . (&lt;) OJ No L 121 , 11 . 5. 1988, p. 41 .